J-S27035-16


                                   2016 PA Super 97

COMMONWEALTH OF PENNSYLVANIA,                         IN THE SUPERIOR COURT OF
                                                            PENNSYLVANIA
                            Appellee

                       v.

BRADLEY JASON HASLAM, JR.,

                            Appellant                      No. 1694 MDA 2015


          Appeal from the Judgment of Sentence September 18, 2015
              In the Court of Common Pleas of Schuylkill County
             Criminal Division at No(s): CP-54-CR-0001805-2014

BEFORE: SHOGAN, J., DUBOW, J., and STEVENS, P.J.E.*

OPINION BY STEVENS, P.J.E.:                                    FILED MAY 09, 2016

        This is an appeal from the judgment of sentence entered in the Court

of Common Pleas of Schuylkill County following Appellant’s conviction on the

charges of possession with the intent to deliver a controlled substance

(methamphetamine)           (“PWID”),    possession   of   a   controlled   substance

(methamphetamine), possession of a small amount of marijuana, and

possession of drug paraphernalia.1 Appellant contends the Honorable Judge

John E. Domalakes erred in denying his pre-trial motion to suppress the

physical evidence seized by parole agents and state police officers.              We

affirm.



____________________________________________


1
    35 P.S. §§ 780-113(a)(30), (16), (31), and (32), respectively.


*Former Justice specially assigned to the Superior Court.
J-S27035-16


      The relevant facts and procedural history are as follows: Following his

arrest, on January 19, 2015, Appellant filed a counseled pre-trial motion

seeking to suppress the physical evidence seized by parole agents and

police officers. On March 9, 2015, the matter proceeded to a suppression

hearing before Judge Domalakes.

      At the hearing, Agent Erica Cola testified she supervised Appellant’s

father, who was on parole and living at a house on Chestnut Street in

Pottsville.   N.T., 3/9/15, at 8-9.   Agent Cola noted that, as a condition of

Appellant’s father’s parole, he was required to “submit to a search of [his]

person, property, residence or vehicle for violation of the conditions of [his]

probation and parole throughout the period of [his] supervision.” Id. at 11.

Moreover, as a condition of his parole, Appellant’s father was notified he

would “be subject to periodic visits by [his parole] [o]fficer at [his] residence

or place of employment and by law be subject to the search of [his] person,

property and residence without [a] warrant.” Id.

      Agent Cola testified that, shortly after Appellant’s father commenced

his period of parole, she received complaints from his neighbors that there

was “a large amount of traffic in and out of the home.            Drug activity,

possible firearms in the home.” Id. at 12.    As a result of the complaints, on

August 5, 2014, Agent Cola went to the subject house in an effort to make

contact with Appellant’s father, however, he was not at home. Id. at 13.

      After receiving additional complaints from neighbors, on August 12,

2014, at approximately 9:45 a.m., Agent Cola, along with other parole
                                -2-
J-S27035-16


agents, went to the subject house with the intent of making contact with

Appellant’s father.   Id. at 14.    Upon arriving at the house, Agent Cola

noticed a hypodermic needle lying on the ground near the steps of the

house’s landing. Id. at 19. She also noticed the house had outside video

cameras positioned so that the occupants could view who was approaching

from the street and the front door. Id. at 15. Agent Cola, who could hear

noise coming from inside the house, knocked on the door. Id. She testified

it “took about 20 minutes for someone to even answer the door[,]” and

finally Appellant’s paramour, Jenna Morrow, opened the door with Appellant

standing behind her. Id. at 16.

      Agent Cola asked Appellant and Ms. Morrow to sit at the kitchen table

while other parole agents entered the house. Id. at 16-17.     She indicated

that, while she talked to Appellant and Ms. Morrow, other agents were

upstairs clearing the house, “maintaining safety at the scene[,]” and

attempting to locate Appellant’s father. Id. at 17-19. Agent Cola testified

she asked Appellant where his father was at that moment, and he replied he

did not know. Id. She asked Appellant if his father was in the house, and

he replied he did not know.       Id.   She then asked the pair if there was

anyone else in the house, and they responded negatively.         Id. at 17.

However, shortly thereafter, three people came down the steps and into the

living room, where Agent Cola asked them to sit. Id. at 18. In identifying

the three individuals, Agent Cola discovered that two of the individuals were

wanted for probation and parole violations. Id.
                                    -3-
J-S27035-16


     On cross-examination, Agent Cola indicated Appellant was free to

leave the house at any time; however, she admitted that, as long as he

remained   in   the   house,   Appellant   was    not   free   to   roam   around

unaccompanied by an agent as there had been a report of a firearm in the

house. Id. at 24-26. Accordingly, for the safety of the parole agents, she

asked Appellant and Ms. Morrow to sit at the kitchen table while the house

was being searched.      Id. at 24.    Agent Cola noted Appellant was not

handcuffed during the encounter.       Id. at 26.       She further testified, in

relevant part, as follows on cross-examination:

            Q: Jenna Morrow answered the door. [Appellant] did not
     answer the door with Miss Morrow? Can we agree on that?
            A: He was behind her.
            Q: He was behind her?
            A: That’s how they ended up staying downstairs with me
     as I took them into the kitchen.
            Q: So it’s your statement that my client, [Appellant], never
     had contact with any probation officer in his room that you know
     of?
            A: No. No, he was downstairs with me at the kitchen table.
     He was not back upstairs.
            Q: Okay. So did he ever, in your presence, tell anyone
     from Probation, That’s my bedroom up there. This side of the
     house is mine, that side of the house is my father’s?
            A: No.
            Q: Never made that statement?
            A: No.
            Q: Okay. Did you ask [Appellant] where his room was?
            A: No, I did not.
            Q: Okay. Did anyone in your presence from Probation ask
     [Appellant] where his bedroom was?
            A: No. Not to my knowledge.
            Q: That’s okay. I’m just saying—
            A: I don’t know. I was downstairs with him.
            Q: All right.
            A: He was not upstairs.
            Q: I understand that. But did anybody come downstairs—
                                    -4-
J-S27035-16


          A: No.
          Q: --in your presence and ask [Appellant], where is your
     bedroom?
          A: No.
          Q: Okay. Did anybody ask Miss Morrow in your presence,
     when she was downstairs with you, where is your room?
          A: No.

Id. at 22-24.

     Agent Cola noted she did not search any portion of the house; but

rather, she supervised the five people who were at the house during the

search. Id. at 26.

     Agent Brian Shannon testified the purpose of the agents’ visit was a

random field contact to check on Appellant’s father, who was a parolee, and

he searched the upstairs in an effort to locate Appellant’s father. Id. at 36.

He testified he had no contact with any individuals upstairs, but another

parole agent, Agent Michael Tomko, directed people, including Appellant, to

go downstairs prior to the search. Id. at 41-42. Agent Shannon looked for

Appellant’s father in a room, which he described as a “blacked out room”

resembling a common or party room with a television, futon, small

refrigerator, and a table with drawers.   Id. at 36-37.   While “search[ing]

around” in the room, Agent Shannon noticed drug paraphernalia lying on the

top of the table, and in the table’s top drawer, he found a handgun. Id. at

37, 41-42. He also discovered a firearm underneath the bed. Id. at 38.

     On cross-examination, Agent Shannon denied observing Appellant in

the room at issue and clarified he had no contact with any of the occupants

while he was upstairs searching for Appellant’s father. Id. at 40-41.      He
                                   -5-
J-S27035-16


further denied Appellant told him that the room he was searching was

Appellant’s bedroom. Id. at 42.

      On redirect-examination, Agent Shannon clarified he could not recall

whether Appellant immediately came downstairs when Ms. Morrow opened

the door or whether he came downstairs after Agent Tomko found three

other individuals upstairs. Id. at 49.

      Pennsylvania   State   Trooper     Troy   Greenawald   testified   that,   at

approximately 12:40 p.m., he responded to the parole agents’ request for

assistance, and upon arrival at the house, after being briefed by Agent Cola,

he spoke with Appellant, who was not under arrest but was seated on a sofa

with Ms. Morrow.     Id. at 53-54.       Trooper Greenawald indicated he told

Appellant he was free to leave and he intended to secure a search warrant

for the residence based on the items that had been discovered by the parole

agents. Id. at 54. During the conversation, Appellant admitted narcotics in

the home belonged to him, as opposed to Ms. Morrow, and he consented to

having his person searched, as a result of which Corporal Michael Taylor

discovered $700.00 on Appellant’s person.

      Later that day, Trooper Greenawald secured a search warrant to

search the entire residence, as well as a white pick-up truck parked in the

adjacent driveway to the residence. Id. at 56. A subsequent search of the

residence revealed ten re-sealable baggies of methamphetamine, marijuana,

unused baggies, a digital scale, tally sheets, a cellular telephone, three

firearms, and $1,523.00 in U.S. currency.            Id. at 56-57.        Trooper
                               -6-
J-S27035-16


Greenawald opined Appellant possessed the methamphetamine with the

intent to deliver it.

      On cross-examination, Trooper Greenawald admitted that, prior to

securing the search warrant, he entered the house and went to the top of

the stairs, where he observed leaning against and on a railing a glass vial of

marijuana and firearms, which had been discovered by the parole agents.

Id. at 63-64. Trooper Greenawald testified that, when he initially questioned

Appellant, he indicated that an upstairs bedroom was used by him and Ms.

Morrow. Id. at 68.

      Ms. Morrow testified she and Appellant were asleep in the bedroom at

issue when they heard knocking on the door.         Id. at 75.   Ms. Morrow

indicated she answered the front door, while Appellant remained upstairs.

Id. at 76. She further indicated that, upon entry into the house, Agent Cola

instructed her to take the dogs outside and, when she returned from doing

so, the agents were located throughout the house and Appellant was walking

down the stairs. Id. at 76-77. Ms. Morrow testified she and Appellant sat in

the kitchen and, when Trooper Greenawald arrived, he asked her which

bedroom belonged to which occupants; however, he did not search the

house at this time but remained downstairs.      Id. at 78-79.    Ms. Morrow

indicated she and Appellant lived on one side of the house upstairs, while

Appellant’s father lived on the other side, and she and Appellant paid

Appellant’s father rent. Id. at 81.


                                      -7-
J-S27035-16


      Appellant testified Ms. Morrow answered the front door while he

remained upstairs cleaning the bedroom and putting away any visible sign of

contraband. Id. at 87-91. Appellant testified that, four or five minutes after

Ms. Morrow answered the door, a male parole agent came upstairs and told

him to “get the fuck out of here.” Id. at 88.   Appellant testified he told the

male agent that it was his room but the agent instructed him to go to the

kitchen. Id. at 89, 91.

      Appellant indicated Agent Cola knew which bedroom belonged to him

as she was in the house previously with regard to approving the residence

for his father’s use. Id. at 93-94. Appellant further indicated that, while he

was in the kitchen, he asked to go outside to retrieve a cigarette from his

truck, and the agents refused to let him leave. Id. at 92. Additionally, he

indicated that, after Trooper Greenawald arrived, he questioned Appellant as

to whether he possessed “a big bag of methamphetamine” and one of the

officers instructed him to drop his pants and underwear in an effort to find

the drugs. Id. at 94-98.

      On cross-examination, Appellant admitted that he was told he was free

to leave, he was never handcuffed, and he consented to the police officer’s

search of his person. Id. at 101.

      At the conclusion of all testimony, by opinion and order entered on

April 9, 2015, Judge Domalakes denied Appellant’s pre-trial suppression

motion. Appellant proceeded to a bench trial, at the conclusion of which he

was convicted of the offenses indicated supra, and on September 18, 2015,
                                    -8-
J-S27035-16


he was sentenced to an aggregate of twenty-three months of supervisory

probation. This timely, counseled appeal followed. The trial court ordered

Appellant to file a Pa.R.A.P. 1925(b) statement, and Appellant timely

complied asserting: “The Learned Suppression Court Judge erred in failing to

suppress evidence seized as a result of an illegal search and seizure of

[Appellant’s] person and bedroom at [Appellant’s] residence.”     Appellant’s

Pa.R.A.P. 1925(b) Statement, filed 10/14/15.        The trial court filed a

Pa.R.A.P. 1925(a) opinion indicating it was relying upon the suppression

court judge’s previously filed opinion.

      Appellant contends the suppression court erred in denying his pre-trial

motion to suppress the physical evidence seized by the parole agents, as

well as by the state police officers.

       Our standard of review for challenges to the denial of a suppression

motion is as follows:

      Our standard of review in addressing a challenge to the denial of
      a suppression motion is limited to determining whether the
      suppression court's factual findings are supported by the record
      and whether the legal conclusions drawn from those facts are
      correct. Because the Commonwealth prevailed before the
      suppression court, we may consider only the evidence of the
      Commonwealth and so much of the evidence for the defense as
      remains uncontradicted. . . .Where the suppression court's
      factual findings are supported by the record, we are bound by
      these findings and may reverse only if the court's legal
      conclusions are erroneous. Where. . .the appeal of the
      determination of the suppression court turns on allegations of
      legal error, the suppression court's legal conclusions are not
      binding on an appellate court, whose duty it is to determine if
      the suppression court properly applied the law to the facts.
      Thus, the conclusions of law of the courts below are subject to
      our plenary review.
                                     -9-
J-S27035-16



Commonwealth v. McAdoo, 46 A.3d 781, 783–84 (Pa.Super. 2012)

(quotations omitted).    See Commonwealth v. Benton, 655 A.2d 1030

(Pa.Super. 1995) (indicating it is within the suppression court’s sole province

to make credibility determinations).    Moreover, our scope of review from a

suppression ruling is limited to the evidentiary record that was created at

the suppression hearing. In re L.J., 622 Pa. 126, 79 A.3d 1073, 1087

(2013).

      The “crux” of Appellant’s argument is that, although the parole agents

were permitted to conduct a warrantless search of the areas of the home

occupied by Appellant’s father in an effort to locate him, the parole agents

were not permitted to search the bedroom at issue, which was exclusively

occupied and rented by Appellant and Ms. Morrow, without their consent.

Moreover, Appellant suggests the Commonwealth failed to meet its burden

of proof and failed to rebut Appellant’s and Ms. Morrow’s testimony that

Appellant was upstairs in the bedroom when a parole agent entered the

bedroom and Appellant affirmatively told the parole agent the bedroom

belonged to him.        In this regard, Appellant points to the fact the

Commonwealth failed to present the testimony of the male parole agent who

allegedly ordered Appellant out of his bedroom.

      Assuming, arguendo, Appellant’s legal premise is correct, we note his

argument is not supported by the factual findings of the suppression court.

The   suppression   court   indicated   that,   based   upon    its   credibility

                                    - 10 -
J-S27035-16


determinations, Appellant’s father owned the single family home; neither

Appellant nor Ms. Morrow informed the agents that one of the upstairs

rooms was utilized exclusively by them; the room at issue was more akin to

a common room or party room; Ms. Morrow’s testimony she and Appellant

rented the room from Appellant’s father was incredible in light of the fact

there was no evidence of rent receipts, no evidence of a lease agreement,

and no evidence presented as to the amount of the alleged rent; the room

searched was owned by Appellant’s father, who was on parole; and

Appellant, along with other individuals, stayed in the home only at times.

Suppression Court Opinion, filed 4/9/15, at 2-7.   We may not overrule the

suppression court’s credibility determinations in this regard and note the

suppression court’s factual findings are supported by the evidentiary record

created at the suppression hearing. See In re L.J., supra.    Thus, we find

no support for Appellant’s factual assertion that he and Ms. Morrow

exclusively occupied the room at issue.

     Moreover, we find unavailing Appellant’s suggestion that, since the

Commonwealth did not introduce the testimony of the agent who allegedly

“cleared the upstairs and ordered [Appellant] to leave his room,” the

Commonwealth did not meet its burden of proof or successfully rebut

Appellant’s and Ms. Morrow’s testimony that Appellant was upstairs in the

bedroom when a parole agent entered the bedroom and Appellant told the

parole agent the bedroom belonged to him. The Commonwealth offered the

testimony of Agent Cola, who indicated that, when Ms. Morrow opened the
                                  - 11 -
J-S27035-16


door, Appellant was standing behind her, and the pair went into the kitchen

together.   N.T., 3/9/15, at 22-24.    Agent Cola denied Appellant or Ms.

Morrow indicated that one of the bedrooms belonged to them.         Id.   This

testimony discounts Appellant’s and Ms. Morrow’s assertions that Appellant

was upstairs when parole agents began searching the residence, that one of

the agents ordered Appellant to leave, or that they informed the parole

agents one of the bedrooms belonged to them.         As indicated supra, the

suppression court was permitted to resolve the conflicts in the testimony,

and was free to believe all, part, or none of a witness’s testimony.      See

Benton, supra.

      Finally, after recounting the evidence in the light most favorable to

him, Appellant presents an undeveloped argument suggesting he was

improperly held in the kitchen for several hours and was not permitted to

leave the residence until he was strip searched by the police.      He, thus,

suggests his person was illegally searched and evidence seized from his

person by the state police officers should have been suppressed.

      As in his previous issue, in applying the correct standard of review, we

conclude Appellant’s legal argument is based on an improper factual

premise.    After resolving the conflicts in the testimony, the suppression

court concluded Appellant was not under arrest, was not handcuffed, and

was free to leave the premises at any time if he chose to do so. Suppression

Court Opinion, filed 4/9/15, at 3. The court noted that, upon the state police

officers’ arrival, Trooper Greenawald specifically told Appellant he was free
                                    - 12 -
J-S27035-16


to leave and he was going to secure a search warrant for the premises. Id.

The suppression court found Appellant then admitted the drugs in the home

belonged to him and he consented to a search of his person. Id. at 4. The

suppression court’s factual findings are supported by the record and we

decline to address Appellant’s undeveloped argument further.

     For all of the foregoing reasons, we affirm.

     Affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/9/2016




                                   - 13 -